Citation Nr: 1310266	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  12-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a fracture of the transverse process of the lumbar vertebra, L2 & L3 with degenerative joint disease and loss of disc height at T11 and T12 (the "back disability").


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to March 1957.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a September 2012 video conference hearing, and a transcript of this hearing is of record.  The Board remanded this appeal in October 2012 for further development.  It now returns for appellate review.   

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence shows that throughout the rating period on appeal, the Veteran's back disability has been manifested by subjective complaints of back pain, including flare-ups with a limitation of motion to 30 degrees forward flexion and muscle spasms resulting in an abnormal gait.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no higher, have been met for the Veteran's back disability.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is entitled to an increased disability rating in excess of 10 percent for his service-connected back disability.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Codes 5235-5242, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height. 

Important for this case, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

The Board must consider functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45 when deciding whether a higher disability evaluation is warranted.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  

The Veteran underwent a VA examination in December 2010.  At that time, the Veteran described flare-ups that occurred every five to six months and lasted from three to seven days.  He reported going on bedrest during flare-ups.  He reported tenderness in his right lower back at all times.  No abnormal gait or abnormal spinal contour was noted.  Nor was additional pain or limitation following repetitive motion noted.

In November 2011 the Veteran submitted a statement contending that the muscle spasms in his back have been getting more frequent and severe and cause him to limp.

At his September 2012 video conference Board hearing, the Veteran described having spasms that occur two to three times a year and last for five to eight weeks.  During such episodes the Veteran testified that it is hard to lift or carry anything and if he bends over he has to support himself with his arms to stand back up.  Additionally, the Veteran described difficulty walking.  He testified that he stumbles as a result of not lifting his legs high enough while walking due to the pain.  He stated that he has fallen in the past.  He said he can only walk a couple blocks at a time during the flare-ups.  It affects his work by making it difficult to work with his arms overhead and stoop.  The Veteran explained he no longer seeks medical treatment because it didn't seem to help, so he takes pain medication, ices his back, and does exercises on his own at home to treat the flare-ups.

The Veteran also submitted a statement in September 2012 explaining that in addition to periodic spasms he also continuously experiences muscle fatigue after leaning forward for five to ten minutes, requiring him to change positions or sit down.

The Veteran was afforded another VA examination in December 2012.  He told the examiner he suffers from intermittent, non-radiating, right sided, lower back pain and spasms.  He reported three episodes of pain over the past year.  He stated that the episodes begin with a twinge and gradually worsen over three to five days.  The pain is severe for about a week and then gradually decreases to no pain over another seven to 10 days.

During a flare-up the Veteran said that walking and bending forward at the waist increases the pain.  He reported that during a flare-up he carries no more than 20 to 25 pounds, walks no more than two blocks at a time, and works only one or two hours per day, taking breaks as needed.

The Veteran reported that during a flare-up, if he bends forward greater than about 30 degrees at the waist he is unable to stand up due to pain unless he pushes his upper body up with his arms.  The examiner estimated 30 degrees forward flexion to be the Veteran's additional range of motion limitation during a flare-up.  

On examination, the examiner found normal forward and lateral flexion, extension, and lateral rotation with no objective painful motion.  The Veteran had no additional limitation in range of motion following repetitive-use testing.  He did have pain on movement.  He did not have localized tenderness or pain to palpitation of his joints and/or soft tissue of the back and did not have guarding or muscle spasm of the back.

In February 2013 the Veteran filed a statement expressing concern that the VA had never examined him during a flare-up.  He mentioned he had just experienced a flare-up starting about five weeks prior and expected he would experience three to four over the course of the year.

The Veteran's December 2012 VA examination, conducted when he was not experiencing a flare-up, revealed no symptoms on objective examination other than pain on movement during repetitive-use testing.  Range of motion was normal and there was no guarding or muscle spasm at the time of the examination.  In a September 2012 statement the Veteran reported his primary symptom when he is not experiencing a flare-up is muscle fatigue after leaning forward for five to ten minutes, requiring him to change positions or sit down.

While recognizing that the Veteran's symptoms as reported by him and found in his two VA examinations when he was not experiencing a flare-up do not support an increased rating over 10 percent, the Board further considers the Veteran's symptoms during his reported flare-ups.  The Board finds the Veteran is competent to testify as to his symptoms during flare-ups and finds his testimony and statements are, overall, credible.

During flare-ups, which the Veteran has consistently stated occur approximately three times per year and last between five and eight weeks, the Veteran has testified he experiences increased symptoms.  At his December 2012 VA examination, the Veteran demonstrated to the examiner the point to which he could lean over during a flare-up before he would have to use his arms to push himself back upright.  The examiner estimated that degree of forward flexion to be 30 degrees and opined that it represented the additional range of motion limitation the Veteran experienced during a flare-up.  Additionally, the Veteran has testified and submitted statements describing his difficulty walking during a flare-up due to pain, resulting in his stumbling. 

The Veteran's increased symptoms during his flare-ups, which occur regularly throughout the year and endure for multiple weeks, warrant an increased rating for the Veteran's back disability.  Particularly, the Board notes the Veteran's forward flexion of 30 degrees and his testimony of stumbling while walking.  

Considering those symptoms, the Board finds the Veteran's complete disability picture warrants an increased rating of 20 percent, but no greater.  In finding the Veteran is not entitled to a 40 percent rating, the Board notes that the Veteran's most serious symptoms, including his limited forward flexion, are not constant, but only present during flare-ups, which the Board has taken into consideration.  In this regard, it is important for the Veteran to understand that not all the evidence supports the finding for a 20 percent evaluation, however, in taking into consideration the Veteran's statements and the evidence as a whole a 20 percent evaluation can be found, but no higher. 

The Veteran's VA examination reports did not show he has any associated neurological abnormalities and there is no other evidence of neurological abnormalities associated with the Veteran's back disability. Thus, separate ratings are not warranted for associated neurological abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Because the Veteran has been diagnosed with degenerative disc disease, his disability of the low back may also be rated using the criteria for evaluating intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 4.71a, Note (6).  Under DC 5243, intervertebral disc syndrome (pre-operatively or post-operatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Id.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks; and a 60 percent rating is warranted if the total duration is at least six weeks.  See 38 C.F.R. § 4.71a  (DC 5243).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a  Note (1). 

Although the Veteran has reported some lost time from work during flare-ups, the Veteran has denied and there is no evidence otherwise showing that he has ever been prescribed bed rest and treatment by a physician.  In fact, the Veteran testified he has not sought professional medical treatment for years after previous attempts were unsuccessful.  Thus, the Board finds that the Veteran has not had any incapacitating episodes within the meaning of DC 5243.  Accordingly, a higher rating based on the alternative ratings formula for intervertebral disc syndrome is not warranted.  

Further, the Board finds an extraschedular rating is not warranted.  In an exceptional case where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main complained of symptoms are pain during flare-ups, including loss of range of motion and affect on gait, and muscle fatigue with extended bending over, all of which are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, there is no evidence of any hospitalization associated with the Veteran's back disability.  

In addition, the Board finds the record does not reflect that the Veteran's back disability markedly interferes with his ability to work, although he reported some lost work time during flare-ups.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the scheduler rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated December 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  As such, the VCAA duty to notify was satisfied by way of the December 2010 letter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran also submitted a lay statement.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in December 2010 and December 2012.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.


ORDER

Entitlement to an increased rating of 20 percent for the Veteran's residuals of a fracture of the transverse process of the lumbar vertebra, L2 & L3 with degenerative joint disease and loss of disc height at T11 and T12 is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


